Citation Nr: 0413848	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-14 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from June 1968 to January 
1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which granted a 50 percent evaluation for the 
veteran's PTSD (effectuating a January 2003 decision of the 
Board) and denied the veteran's claim of entitlement to TDIU.  


REMAND

The veteran claims that he is unemployable due to PTSD, which 
is his only compensable service-connected disability.  The 
veteran's service-connected PTSD is currently evaluated as 50 
percent disabling under the criteria of 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  The criteria of DC 9411 for each 
level of compensable disability are as follows:

100% - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods 
of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships.

50% - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long- term memory (e.g. 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing effective work and 
social relationships.

30% - Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, 
directions, recent events).

10% - Occupational and social impairment due to mild 
or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during 
periods of significant stress, or symptoms controlled 
by continuous medication.

0% - A mental condition has been formally diagnosed, 
but symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication.

Information from the veteran's most recent employer reflects 
that he was employed from late April 2001 until early July 
2001, when he was laid off due to lack of work.  There was no 
indication that the veteran's PTSD played a role in his 
termination.  The Board believes that it would be helpful to 
request more current employment information from the veteran.  

The veteran's most recent VA examination was conducted by VA 
in October 2001.  At that time, a diagnosis of PTSD, 
prolonged, chronic, severe, was made.  The examiner assigned 
a Global Assessment of Functioning (GAF) score of 40, and 
commented that the veteran had mounting symptoms which tended 
to make him uncomfortable, or to interfere with his ability 
to function in crowds or even get close to anyone.  The 
examiner characterized the veteran's prognosis as good, given 
that he had not yet had any medication or been involved in 
treatment for PTSD.

The file also contains VA medical records dated from April 
2001 to September 2002.  Records dated from April to 
September 2002 reveal increased complaints of sleep 
disturbances, nightmares, and flashbacks and reflect that his 
GAF score decreased from 40 to 38.  (A Global Assessment of 
Functioning (GAF) score of 40 is indicative of major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.) 

Essentially, inasmuch as the evidence dated in 2002 reflects 
that the veteran's PTSD may be tending to increase in 
severity, the Board believes that the most recent medical 
evidence should be obtained.  Moreover, since a VA 
examination has not been conducted since October 2001, the 
record does not contain sufficient medical evidence for the 
Board to fully and meaningfully assess the degree of 
disability attributable to the veteran's PTSD so as to 
determine the propriety of the currently assigned 50 percent 
rating, and to decide the TDIU issue.  Thus, we will also 
remand for reexamination and readjudication by the RO.

Also on remand, the RO will have the opportunity to ensure 
that the procedural steps taken in this case have fully 
comported with recent changes in law, as interpreted by the 
courts.  See, e.g., the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000); 
VA's regulations implementing the VCAA, at 66 Fed. Reg. 
45,620 (Aug. 29, 2001); codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The veteran should be contacted to 
ascertain whether he has any additional 
medical evidence, information, or further 
argument to present in support of his appeal.  
He should be requested to provide names, 
addresses, and approximate dates of treatment 
for all health care providers whom he has 
seen from September 2002 forward, pertaining 
to his service-connected PTSD.  The veteran 
should also be asked whether he has been 
employed or sought employment since July 
2001, and if so, he should provide any 
pertinent information such as the names, 
dates, and places at which he has been 
employed or sought employment.  

a.  Any additional evidence provided by 
the veteran should be associated with the 
file, and any indication from the veteran 
that he has no additional evidence, 
information, or argument to present 
should be documented for the record.

b.  If the veteran provides additional 
information in the form of the names, 
addresses, and approximate dates of 
treatment by any health care providers, 
VA or non-VA, who have treated him for 
his service-connected PTSD, he should 
execute any necessary authorizations, and 
the named health care providers should be 
contacted and asked to provide copies of 
all pertinent clinical records 
documenting their treatment.

c.  If the veteran has been employed at 
any time since July 2001, a VA Form 21-
4192, Request for Employment Information 
in Connection with Claim for Disability 
Benefits, should be issued to each 
employer for completion and association 
with the claims folder.  

2.  The veteran should be afforded another VA 
psychiatric examination, to determine the 
current nature and severity of his service-
connected PTSD.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported in 
detail.  The claims folder, to include a copy 
of this Remand, must be made available to the 
examiner prior to the examination.  A 
notation to the effect that review of those 
records took place should be included in the 
examination report.

a.  All indicated tests must be 
conducted, and the findings of the 
examiner must address the presence or 
absence of the manifestations described 
in the rating criteria with respect to 
impairment due to PTSD.

b.  The examiner should report a multi-
axial diagnosis identifying all current 
mental disorders, and offer an opinion as 
to the extent to which the veteran's 
service-connected PTSD, exclusive of any 
other mental disability, interferes with 
his ability to establish and maintain 
relationships, and causes any reduction 
in his initiative, efficiency, 
flexibility, and reliability levels.

c.  The examiner should also provide an 
opinion as to the extent to which the 
veteran's PTSD symptomatology (to the 
exclusion of any other mental disorder) 
corresponds with the criteria set out in 
the regulations for rating PTSD from the 
currently assigned 50 percent disability 
level to the total, 100 percent 
disability level. (For the convenience of 
the examiner, the rating criteria are set 
out in full in this Remand.)

d.  Finally, the examiner should discuss 
the degree of social and industrial 
impairment due to PTSD, should assign a 
numerical score on the GAF Scale and 
include an explanation of the numerical 
score assigned, and should estimate, if 
feasible, the proportion of the global 
disability which is attributable to PTSD 
alone.  The examiner should offer an 
opinion as to whether the veteran's 
service-connected PTSD renders him 
unemployable, given his education and 
work experience.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

4.  The RO should review the claims file and 
ensure that all notification and development 
actions required under the VCAA by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) 
are fully complied with and satisfied.  
Specifically, the veteran should be informed 
of the information and evidence that is 
necessary to substantiate his claims, the 
information and evidence that VA will seek to 
obtain on his behalf; and the information or 
evidence that he is expected to provide.  

5.  Thereafter, the RO should readjudicate 
the veteran's claim on appeal.  If the 
benefits sought on appeal remain denied, the 
appellant and his representative, should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only final a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



